Citation Nr: 1817418	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-13 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating for ischemic heart disease in excess of 30 percent for the period from April 27, 2010 to September 29, 2010, in excess of 10 percent for the period from September 30, 2010 to October 23, 2011, and in excess of 30 percent for the period beginning on October 24, 2011.  

2.  Entitlement to an initial compensable rating for five coronary artery bypass grafting post-surgical scars, secondary to service-connected ischemic heart disease.    


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to December 1971, including service in the Republic of Vietnam.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  On May 18, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wished to withdraw his appeal as to entitlement to initial higher ratings for ischemic heart disease.
 
2.  On May 18, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wished to withdraw his appeal as to entitlement to an initial compensable rating for five coronary artery bypass grafting post-surgical scars.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to entitlement to an initial rating for ischemic heart disease in excess of 30 percent for the period from April 27, 2010 to September 29, 2010, in excess of 10 percent for the period from September 30, 2010 to October 23, 2011, and in excess of 30 percent for the period beginning on October 24, 2011, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal as to an entitlement to an initial compensable rating for five coronary artery bypass grafting post-surgical scars have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made, in writing, by the appellant or his or her authorized representative.  38 C.F.R. § 20.204(a), (b).  

In the present case, the Veteran's authorized representative submitted a written request, on behalf of the Veteran, to withdraw the claims on appeal.  The request was received May 18, 2017, prior to the promulgation of a decision in the appeal.  Therefore, as the appeal has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claims are dismissed.












	(CONTINUED ON NEXT PAGE)


ORDER

The claim for entitlement to an initial rating for ischemic heart disease in excess of 30 percent for the period from April 27, 2010 to September 29, 2010, in excess of 10 percent for the period from September 30, 2010 to October 23, 2011, and in excess of 30 percent for the period beginning on October 24, 2011 is dismissed.  

The claim for entitlement to an initial compensable rating for five coronary artery bypass grafting post-surgical scars, secondary to service-connected ischemic heart disease is dismissed.    




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


